DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 01/29/2021 is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 19-24.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose:  forming a patterned material stack on a surface of a bottom electrode, wherein the patterned material stack comprises a multilayered magnetic tunnel junction (MTJ) pillar and a top electrode structure; forming a gap fill dielectric material layer laterally adjacent to, and on top of, the patterned material stack; ion implanting a bond breaking additive into the 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo (US Pub No. 20150137286), Hatem et al (US Pub No. 20140273502), Kontos et al (US Pub No. 20130288394), Izawa et al (US Pub No. 20140134852).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895